Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 9, 2014                                                                                      Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  150189 & (18)                                                                                        Michael F. Cavanagh
                                                                                                       Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  PEOPLE OF THE STATE OF MICHIGAN,                                                                        David F. Viviano,
            Plaintiff-Appellant,                                                                                      Justices

  v                                                                 SC: 150189
                                                                    COA: 323810
                                                                    Wayne CC: 13-008320-FC
  ROBERT MICHAEL BASHARA,
           Defendant-Appellee.

  ____________________________________/

          On order of the Court, the motion for immediate consideration is GRANTED.
  The application for leave to appeal the October 2, 2014 order of the Court of Appeals is
  considered, and it is DENIED, because we are not persuaded that the question presented
  should be reviewed by this Court. We wish to clarify that it is this Court’s understanding
  that at this point in the proceeding defendant’s alleged statements concerning insulin have
  not been ruled inadmissible.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           October 9, 2014
         h1009
                                                                               Clerk